Exhibit 10.56
R.G. BARRY CORPORATION
AMENDED AND RESTATED
DEFERRAL PLAN

PARTICIPATION AGREEMENT RELATING TO RESTRICTED STOCK UNITS GRANTED IN CALENDAR
YEAR 2009
1.00 Important instructions for completing this Participation Agreement.
Before you complete this Participation Agreement, you should read the Notice of
Eligibility that accompanies this Participation Agreement (“Notice of
Eligibility”) and the R. G. Barry Corporation Amended and Restated Deferral Plan
(“Deferral Plan”).

  •  
If you do want to defer all or any portion of your 2009 RSUs (as defined in the
Notice of Eligibility), complete Sections 2.00, 3.00 and 4.00 of this
Participation Agreement;

  •  
If you do not want to defer all or any portion of your 2009 RSUs, complete
Sections 2.00 and 4.00 of this Participation Agreement; and

  •  
If you have any questions about this deferral opportunity, contact
                     at                      or at the address given below.

A signed and completed copy of this Participation Agreement must be returned to
the following address no later than December 31, 2008:
                                                            
R. G. Barry Corporation
13405 Yarmouth Road N. W.
Pickerington, Ohio 43147
2.00 Participation.
Check the first box below if you do want to defer all or any portion of your
2009 RSUs subject to the terms of the Deferral Plan or check the second box
below if you do not want to defer any portion of your 2009 RSUs.
Note: An election under this section will apply only to your 2009 RSUs and will
be irrevocable when made. A separate election must be made to defer any other
grants under the Amended and Restated 2005 Long-Term Incentive Plan (“Equity
Plan”).
o Check here if you do want to defer all or any portion of your 2009 RSUs,
subject to the terms and conditions of the Deferral Plan. Also, please indicate
the percentage of 2009 RSUs you want to defer:
                    % (insert 25%, 50%, 75% or 100%) of your 2009 RSUs.
You also must complete Sections 3.00 and 4.00 of this Participation Agreement.
o Check here if you do not want to defer any portion of your 2009 RSUs. You also
must complete Section 4.00 of this Participation Agreement.

 

 



--------------------------------------------------------------------------------



 



3.00 Distributions.
Complete this section only if you want to receive the value of your deferred
2009 RSUs in five annual installments. If you do not complete this section, your
Deferral Plan account will be distributed in a single payment.
Note: An election under this section will apply only to your 2009 RSUs and will
be irrevocable when made. A separate election must be made for any other grants
under the Equity Plan.
o Check here if you do want to receive the value of your 2009 RSUs in five
annual installments, subject to the terms and conditions of the Deferral Plan.
4.00 Acknowledgements.

 
By signing below, you acknowledge that:

  •  
You have received and read a copy of the Deferral Plan and the Notice of
Eligibility;

  •  
You fully understand the terms of the Deferral Plan and the risks associated
with any election you make pursuant to the Deferral Plan;

  •  
The Deferral Plan is unfunded and not subject to the Employee Retirement Income
Security Act of 1974, as amended, and that you have no right or claim to receive
benefits related to the Deferral Plan other than those specifically described in
the Deferral Plan;

  •  
You are solely responsible for ensuring that the records of the Committee (as
defined in the Deferral Plan) contain your and your beneficiary’s respective
current addresses; and

  •  
You may designate a beneficiary to receive any amounts due at your death (or
change your beneficiary) as described in the Deferral Plan.

         
 
       
Date
  Signature    
 
       
 
       
 
  Printed Name    

Received by the Committee on:                                         

 

 